UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51840 KITARA MEDIA CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3881465 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 525 Washington Blvd. Suite 2620 Jersey City, New Jersey 07310 (Address of principal executive offices) (201) 539-2200 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:95,884,241 shares of common stock as of May15,2014. KITARA MEDIA CORP. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2014 TABLE OF CONTENTS Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4. Controls and Procedures 20 Part II. Other Information Item 6. Exhibits 22 Signatures 23 2 Part I – FINANCIAL INFORMATION Item 1 – Financial Statements Kitara Media Corp. and Subsidiaries Condensed Consolidated Balance Sheets ($ in thousands, except share and per share data) March 31, (Unaudited) December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $343 and $343, respectively Prepaid expenses and other current assets TOTAL CURRENT ASSETS Property and equipment, net Restricted cash Deferred financing costs 68 74 Intangible assets Goodwill TOTAL ASSETS LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities Accrued compensation Short term debt Note payable stockholder, current - TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES Deferred rent 5 9 Deferred tax liability Other liabilities Note payable stockholder, non-current TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock, $0.0001 par value, authorized 1,000,000 shares, none issued - - Common stock, $0.0001 par value, authorized 300,000,000 shares, issued and outstanding 83,156,969 and 83,156,969, at March 31, 2014 and December 31, 2013, respectively 8 8 Additional paid-in capital Retained (Accumulated deficit) earnings ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements 3 Kitara Media Corp. and Subsidiaries Condensed Consolidated Statements of Operations ($ in thousands, except share and per share data) (unaudited) Three Months Ended March 31, Revenue $ $ Cost of revenue Gross Profit Operating expenses Employee expenses Related party expenses - 85 Other operating expenses Depreciation and amortization Total operating expenses Operating loss ) ) Interest Expense ) - Loss before income taxes ) ) Income taxes 1 - Net Loss $ ) $ ) Net Loss per Common Share - Basic and Diluted $ ) $ ) Weighted-Average Number of shares outstanding - Basic and Diluted See accompanying notes to condensed consolidated financial statements 4 Kitara Media Corp. and Subsidiaries Condensed Consolidated Statements of Cash Flows ($ in thousands) (unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash used in operating activities Depreciation and amortization Stock-based compensation 71 - Deferred rent amortization (4 ) - Financing costs amortization 6 - Provisions for bad debt - ) Changes in Assets and Liabilities Accounts receivable, net Prepaid expenses ) 10 Restricted cash ) (3
